JUDGMENT
This cause coming on to be heard and being heard on the 18th day of . February, A.D., 1918, it is ordered by the Court that TOLI, the defendant in the above entitled cause, be the holder of the name PATEA for his life time or until such time as he may resign, then the name to go back to family for them to say who shall be successor to TOLI.
It is further ordered that the TEN DOLLARS paid by ULU, FAO, UFUTI and AUTA shall represent the cost in this action.
In witness whereof, I, A. Stronach, as president of the High Court have hereunto set my hand and Official Seal this the 16th day of February, A.D., 1918.